THOMPSON, Judge.
This ease presents the issue of whether the contempt power may be used to enforce the payment of child support assigned to the state under Section 409.2561(3), Florida Statutes (1979). We conclude that the contempt power may be used to enforce this payment.
This same issue has been addressed, with differing results, by two other Florida District Courts of Appeal. In Andrews v. Walton, 400 So.2d 790 (Fla.2d DCA 1981), the court reasoned that the assignment of child support payments to the state under Section 409.2561(3), Florida Statutes (1979) does not change the nature of the obligation. Accordingly, Andrews held that imprisonment for failure to pay child support payments assigned under Section 409.-2561(3), Florida Statutes (1979) is legal. A contrary result was reached by the third district in Chapman v. Lamm, 388 So.2d 1048 (Fla.3d DCA 1980), prob. juris, noted, No. 59,922 (Fla., oral argument heard September 4, 1981).
We adopt with approval the rationale of Andrews. Accordingly, the orders of contempt in the instant cases are affirmed.
ERVIN and BOOTH, JJ., concur.